Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated April 1, 2011, except for Note 16 which isMay 31, 2011 with respect to the restated audited financial statements of Medical Care Technologies Inc. for the years ended December 31, 2010 and 2009, which report is included in the annual reporton Form 10K/Aof Medical Care Technologies Inc. filed with the Securities and Exchange Commission on June 1, 2011. /s/ MaloneBailey, LLP www.malone−bailey.com Houston, Texas June2, 2011
